Citation Nr: 0718159	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to June 
1969 and from December 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2006.  The 
veteran's case was remanded for additional development in 
January 2005 and August 2006.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran does not have PTSD due to a verified personal 
assault during service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records (SMRs) reveal that the veteran was 
seen for a psychiatry consultation in August 1970.  The 
veteran was referred for the evaluation because he began 
drinking heavily, damaged his barracks, and took an overdose 
of sleeping medication.  Mental status examination revealed 
that the veteran was cooperative and angry.  His speech was 
spontaneous and coherent.  He was oriented and his judgment 
was noted to be poor, impulsive and immature.  There were no 
delusions, hallucinations, inappropriate affect, impaired 
reality testing, pathological thought disorder, disabling 
neurosis, major mood disturbance, or organic brain disease.  
He was not suicidal.  

The veteran indicated that he did not like the Marine Corps 
and wanted to get out with an honorable discharge.  He did 
not seem determined to change his behavior.  He was diagnosed 
with passive-aggressive personality.  He was not recommended 
for psychiatric hospitalization and psychotherapy was not 
indicated and it was noted that it would not make him adjust 
to military service.  The examiner opined that that the 
veteran was given a reasonable opportunity to correct his 
difficulties which had not resulted in any lasting 
improvement and he was recommended for an administrative 
discharge.  An October 1970 medical review board, after an 
adequate period of observation and evaluation, determined 
that the veteran should be administratively discharged.  The 
veteran was diagnosed with passive-aggressive personality 
manifested by continued expression of negative feelings, 
verbal threats of suicide, an unauthorized absence, and one 
incident of goal-directed destructive behavior.  

An addendum to the report was promulgated in February 1971 at 
which time the veteran was noted to have been admitted for 
neuropsychiatric treatment in December 1970 due to serious 
marital problems.  He was noted to have adjusted to the ward 
and treated with individual psychotherapy, group 
psychotherapy, and ward milieu psychotherapy.  After an 
adequate period of evaluation and treatment the veteran was 
diagnosed with severe adult situational reaction which did 
not exist prior to enlistment and moderate immature 
personality which existed prior to service.  The Medical 
Board determined that the veteran suffered from a disorder of 
character and behavior which existed prior to enlistment and 
rendered him unsuitable for service.  At the time of 
discharge the Medical Board determined that the veteran 
recovered from his symptoms developed as a reaction to the 
loss of his wife (his wife left him) and that he suffered 
from no disability incurred in or aggravated by military 
service.  

After service, the veteran was afforded a VA psychiatric 
examination in February 1975.  The veteran reported having 
been hospitalized on a psychiatric unit while in the military 
due to problems related to his deteriorating marriage.  He 
said he felt depressed and anxious at that time.  At the time 
of the examination the veteran was noted to be oriented in 
three spheres and there were no memory deficits.  He was 
friendly and cooperative and there was no clinical evidence 
of a psychotic disorder.  He appeared bright, intelligent, 
and interested in his job as a benefits counselor for VA.  He 
reported that he was at times anxious, restless, depressed, 
and had trouble sleeping.  The episodes were related to 
thoughts about difficulties he had in service.  He denied 
using drugs but he said he worried a lot and was fearful that 
his past would catch up with him.  He said he was remarried 
and had two young children for whom he felt responsible.  The 
examiner diagnosed the veteran with mild anxiety neurosis 
with depressive features.  The prognosis was noted to be 
favorable.  

The veteran submitted a stressor statement in April 1999.  He 
reported that in December 1970 the veteran was towing a U-
Haul to his parents' home in Farmville, Virginia when a 
vehicle which was being chased by sheriff's deputies struck 
his vehicle and continued on his escape.  He said he 
continued on to the next town, Lawrenceville, Virginia, and 
stopped under a street light.  He said when he stepped out of 
his vehicle he was struck with a billy club.  He said while 
in his military uniform he was taken to the sheriff's office 
where he was systematically beaten into unconsciousness by 
several deputies including the Sheriff of Lunenburg County, 
Virginia.  He said the beatings continued all night with 
straps and billy clubs. He said the deputies put on 
respirators and poured liquid mace into his eyes, ears, nose, 
mouth, and the open lacerations broken open on his back.  He 
said a State trooper broke his right hand on the left side of 
the veteran's head.  He said he was then locked in a cell 
with two other prisoners who had to be removed from the cell 
because of the stench of mace emanating from the veteran.  He 
said he was beaten and maced again after the other prisoners 
were removed.  The next day he recovered his vehicle and 
continued on to his parents' home.  He said it was difficult 
to speak of his ordeal.  

The veteran was also afforded a VA examination in August 
1999.  According to the report, the veteran said in December 
1970, while on active duty, he was driving to his parents' 
home in Virginia towing a U-Haul loaded with furniture.  He 
said he was hit by a vehicle which did not stop.  Upon 
arrival at the next town, the veteran said he was taken into 
custody by the Lunenburg County Sheriff and was beaten, 
mistreated, tortured, and otherwise deprived of his civil 
rights.  He was eventually charged with driving under the 
influence of alcohol, assaulting a police officer, and 
leaving the scene of an accident.  The veteran insisted that 
the charges were false (a form of "pay back") but he 
ultimately pleaded no contest to the impaired driving charge.  
The day after his release he said he was admitted to the 
Supervised Psychiatric Unit at the Naval Hospital at Camp 
Lejeune where he remained until his discharge in February 
1971.  

The examiner said that upon his admission the veteran was 
found to be depressed and suicidal but he quickly adjusted to 
the hospital milieu and appeared to derive benefit from 
treatment.  The examiner noted that the veteran was diagnosed 
with chronic passive aggressive personality disorder and 
recommended for discharge.  An addendum was added which 
amended the diagnosis to adult situational reaction and 
immature personality disorder.  The veteran reported that 
following service he worked as a welder, an addressograph 
operator, a contact representative at VA, a truck driver, a 
miner, a heavy equipment operator, and a corrections officer.  
He also said he worked as an operative for the Central 
Intelligence Agency (CIA) and the Federal Bureau of 
Investigation (FBI).  He said he was influential in 
preventing massive loss of life in places such as Northern 
Ireland and Israel.  The veteran denied any current 
psychiatric treatment or psychotropic medication.  The 
veteran reported having been three times divorced and he said 
he currently lived in his own home which he said he built.  

Examination revealed that the veteran was alert, fully 
oriented, and spontaneously conversational.  His speech was 
well-articulated and goal-directed and he was noted to be of 
normal intelligence.  The examiner said the veteran's answers 
to questions were long and involved.  He tended to ramble and 
his associations at times became loose and over inclusive.  
The veteran described his mood as "angst" ridden.  The 
veteran characterized himself as bereft of social skills.  He 
denied suicidal or homicidal ideations.  He said he had hope 
for the future. He said he suffered from PTSD as a result of 
the beatings from Virginia law enforcement saying this series 
of events totally "destroyed" his personal life.  The 
examiner concluded that the veteran did not meet the full 
diagnostic criteria for PTSD based on the interview of the 
veteran and a review of the claims file.  The examiner 
diagnosed the veteran with mixed-type delusional disorder, 
grandiose and persecutory.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2002 to September 2005.  In May 
2002 the veteran reported depression.  The veteran was seen 
for nightmares and depression in August 2002.  He was noted 
to have a lot of anger.  He reported that he was assaulted 
while in service.  He was prescribed Zoloft.  In January 2003 
the veteran was seen for intrusive thoughts related to his 
claimed traumatic experience in Virginia.  He denied 
depression.  The examiner diagnosed the veteran with 
depression, not otherwise specified, rule out schizophrenia, 
and rule out bipolar disorder.  In June 2003 the same 
diagnosis was provided.  The veteran denied depression but he 
reported intrusive thoughts.  He said he sent some letters to 
the attorney general about warnings he provided to the FBI 
regarding threats to national security.  He also spoke of 
contact with the Moussad in Israel in 2002.  The examiner 
said the veteran seemed expansive and seemed to have 
grandiose delusions.  No active suicidal or homicidal 
ideations were noted.  The same diagnoses were again provided 
in December 2003.  He denied depression.  The examiner again 
noted that the veteran seemed expansive and seemed to have 
grandiose delusions. He said he was offered to go to Russia 
to work for the State Department where he planned to run a 
benefit concert.  No active suicidal or homicidal ideations 
were noted.  

The veteran was seen in April 2004 and the working diagnoses 
as a result of clinical interview, record review, and the 
veteran's self-report were depressive disorder, not otherwise 
specified, chronic PTSD, rule out delusional disorder, and 
rule out schizophrenia.  The examiner said the veteran 
presented with significant distress as well as indicators of 
a significant thought disorder.  In June 2004 the veteran was 
diagnosed with depression, not otherwise specified, rule out 
schizophrenia, and rule out bipolar disorder.  The veteran 
was again noted to be expansive and seemed to have grandiose 
delusions.  He did not have active suicidal or homicidal 
ideations.  In July 2004 and November 2004 the veteran was 
noted to have depression, not otherwise specified, rule out 
schizophrenia, and rule out bipolar disorder.  In January 
2005 he was noted to be less grandiose than previously noted.  
No active suicidal or homicidal ideations were noted and he 
was again diagnosed with depression, not otherwise specified, 
rule out schizophrenia, and rule out bipolar disorder.  

In April 2005 and September 2005 the veteran was diagnosed 
with PTSD, depression, not otherwise specified, thought 
disorder, not otherwise specified, rule out schizophrenia, 
and rule out bipolar disorder.  The September 2005 examiner 
said that there was a strong indication of the mutual onset 
of PTSD and thought disorder symptoms subsequent to the 
assault while the veteran was in the Marines.  

The veteran submitted another stressor statement in April 
2002.  The statement was similar to that received in April 
1999.  

The veteran's father also submitted a statement in April 2002 
in regard to the veteran's claimed stressor.  He said when 
the veteran arrived home in December 1970 he had obviously 
been traumatized both physically and psychologically by an 
encounter with various police persons in Lawrenceville, 
Virginia.  He said the veteran told him of the incident of 
his car being struck, of his being wrongly accused of having 
struck another car, and of the brutal treatment he received 
at the hands of ordinary police officers, their chief, and a 
state trooper.  He said he was not present for the claimed 
assault on the veteran, but he saw the after-effects and he 
believed his son.  

The veteran testified at a Travel Board hearing in August 
2004.  The veteran testified that he had worked as both a 
uniform and undercover operative at federal and state levels, 
both in and outside the United States.  He said he also 
worked in an oilfield, coal mines, and a variety of places 
that took him to living ten years in the Arctic.  The veteran 
said that one of his Lieutenant Commanders took photos of his 
claimed assault.  He said a state trooper broke his right 
hand on the left side of the veteran's head.  He said process 
officers put on respirators and held his head down and forced 
liquid mace into his eyes, nose, mouth, and onto the 
lacerations on his back.  He said he arrived at his parents' 
house after the claimed assault and was stunned.  He said he 
did not discuss the assault when he initially returned to his 
command post.  He said he discussed the incident a month 
later.  

He noted that the beating took place in December 1970 in 
Lawrenceville, Virginia.  He said he was on a weekend break 
towing a U-Haul to his parents' home in Virginia.  He said 
another driver came out of the dark and clipped the front of 
his vehicle.  He said the other driver got away and there was 
no place for the veteran to pull off the road so he stopped 
in the next town.  He said he had hit his head after the 
impact.  He said he stopped under a street light and a police 
officer approached him.  He said he asked the officer what 
was going on and was struck with a billy club.  He said 
"more and more of them were piling on."  He said next thing 
he knew he was coming to from unconsciousness sitting in a 
big wooden chair with his hand cuffed behind his back.  He 
said during this time a large man was punching him in the 
back and kidneys.  He said the beatings went on from 10:00 or 
11:00 that night until 4:00 in the morning the next day.  He 
said he was put in a cell with two other prisoners and they 
complained that the veteran smelled so badly that they asked 
to be taken from the cell.  He said the beatings started 
again after the other prisoners were removed and that the 
officers lined up, put on respirators, and began pouring 
liquid mace on him.  He said when he woke up he was 
discharged with a $50 bond.  He said he was charged with 
assaulting an officer who broke his hand on the veteran's 
head, driving under the influence, and leaving the scene of 
an accident.  He said two of the charges were eventually 
dropped and he was charged with misdemeanor driving under the 
influence.  He said this occurred after he left active duty 
in March or April 1971.  

He said after discharge while in Michigan he intervened in a 
hostage situation in which several children were at risk and 
he shot and killed a man.  He said at that time he was a 
private guard for a detective agency.  He said he worked 
undercover as a floating agent with federal agencies.  He 
said he infiltrated a Vietnam veterans splinter group in 
Detroit.  He said his last uniformed service was as a 
correctional officer.  He said prior to leaving for the 
Arctic he was a first responder to nine counts of first 
degree murder in August 1985.  He said while in the Arctic he 
operated heavy equipment and built houses working through 
several federal agencies.  He also said he worked through the 
FBI in Alaska.  He said he went on three trips to the Middle 
East and Israel.  He said his parents did not see his 
physical wounds following the assault by police officers.  He 
said his father thought he was upset due to the veteran's 
divorce and disappointments with the military.  He said he 
never filed a formal complaint against the officers in 
Lawrenceville.  He said he was hospitalized when he got back 
to his command post after the assault.  He said he was seen 
at VA for psychiatric treatment and he was unsure if his 
doctors had diagnosed him with PTSD.  He said he did not see 
a private physician.  He reported occasional flashbacks and 
nightmares.  

The veteran was last afforded a VA examination in November 
2006.  The veteran denied psychiatric treatment at the time 
of the examination.  The veteran reported that his stressor 
was an assault in December 1970 which occurred subsequent to 
a motor vehicle accident.  He said he stopped in a town under 
a street light and found himself immediately assaulted by a 
police officer and he defended himself.  He was rendered 
unconscious and came to in a chair with his hands cuffed 
behind his back.  He said he was stripped to the waist and 
beaten with whips, belts, and clubs by county deputies and 
the chief of police of Lawrenceville, Virginia.  He said the 
officers donned respirators and poured liquid mace down his 
throat and into the wounds they had opened up.  He said a 
state trooper leaped across the room and broke his hand on 
the veteran's head.  He said he was then placed in a cell 
with two other inmates and they requested to be removed 
because the veteran smelled so badly.  He said the other 
inmates were removed and he was further harassed by the 
police who again donned respirators and soaked him with 
liquid mace until he passed out.  The next morning he woke 
up, posted bond, and departed.  He said he returned to his 
parents' house and sat in silence for the weekend.  When he 
returned to base he said he was placed in the 
neuropsychiatric unit.  He said picture were taken of the 
assault in January 1971 but that the pictures and the full 
account of the assault were never made available to the 
higher ups on the chain of command.  He said he elected a 
discharge after his hospitalization.  The veteran reported 
that he had some close friends who he saw irregularly and a 
girlfriend who he saw several times per week.  

The examiner said the veteran was clean, neatly groomed, and 
appropriately dressed.  His speech was clear, coherent, and 
irrelevant.  He was cooperative and friendly.  His affect was 
flat.  His mood was described as even and somewhat blunted.  
His thought process was rambling, circumstantial, and 
tangential.  The examiner said the veteran had paranoid 
delusions and that the delusional phenomenon was both 
paranoid and grandiose.  The delusions were noted to be 
elaborate and embedded in a sensorium which was otherwise 
intact.  He was noted to be of above average intelligence.  
The veteran reported frequent nightmares with widely varied 
content.  He denied hallucinations.  He reported suicidal 
thoughts but had no plan.  His recent, remote, and immediate 
memory was intact.  He reported having been first on the 
scene of a multiple homicide and successfully resuscitating 
one of the victims.  After psychological testing, the veteran 
was diagnosed with mixed delusional disorder (grandiose and 
persecutory themes predominate) and moderately severe 
schizotypal personality disorder.  The examiner said the 
veteran manifested many symptoms congruent with PTSD but that 
they were not prominent or pervasive enough to warrant a 
diagnosis of PTSD.  He said the veteran's social and 
vocational difficulties and limitations were attributable to 
his delusional disorder and schizotypal disorder.  The 
examiner noted that the veteran was hospitalized following 
his claimed assault and no mention, not even a slight 
notation, was made of the claimed assault.  Having reviewed 
the veteran's claims file, the examiner also noted that prior 
to his hospitalization the veteran was in significant trouble 
with the military and was in grave danger of being 
involuntarily separated from service because of emotional and 
behavioral instability.  The examiner noted that over time 
the veteran has averred that he was viciously assaulted by 
multiple police officials.  

The examiner said that examination of the veteran contained 
numerous references to matters which, in the examiner's 
opinion, constituted evidence of persecutory/paranoid and 
grandiose delusions.  The examiner opined that the veteran's 
account of the assault was too extreme to be believable.  He 
said this did not mean that the veteran was not detained or 
mistreated to some degree by civilian authorities in 
Virginia.  He said upon questioning regarding why the veteran 
did not mention the attack when hospitalized in service, the 
veteran could not provide a convincing reason for the 
omission.  The examiner reiterated that the veteran's 
relevant symptoms were not of sufficient severity or 
pervasiveness to warrant a diagnosis of PTSD.  He said the 
veteran's schizotypal personality disorder would not have 
been caused by an assault occurring during adulthood whether 
real, imagined, or exaggerated and the veteran's delusional 
disorder, which likely developed later in life, was also not 
likely to have been caused by assault, whether real, 
imagined, or exaggerated.  The examiner concluded by opining 
that there was no evidence of any diagnosable disorder caused 
by the assault the veteran described having sustained while 
on active duty in the Marines.  

Legal Criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities; rape 
crisis centers; mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. 38 C.F.R. 
§ 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the veteran that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, 20 Vet. App. 2000 
(2006), 38 C.F.R. § 3.304(f)(3) provides "unequivocally" that 
"VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault" without first 
providing the requisite notice. 

The Board finds that VA has complied with this notice based 
on the September 2006 letter.  The Court also stated that § 
3.304(f)(3) requires VA to advise personal assault claimants 
that credible supporting evidence of a stressor may include 
(1) "evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes." The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record." 38 U.S.C. § 7104. 

Overall, the Board must make a factual determination against 
a finding that the claimed assault during service ever 
occurred.  Service and post-service records clearly reveal a 
personality disorder that began during service and delusional 
disorder which occurred after service with no connection to 
service and clear indications that the veteran's credibility 
or his recollection of events must be questioned.  In this 
regard, a medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, he Board finds that the veteran's history is 
inaccurate.  The veteran described his claimed assault in 
several statements, at two VA examinations, and at a Travel 
Board hearing.  

The Board has determined that none of these statements are 
grounded in fact.  When hospitalized in service right after 
the claimed assault, a Medical Board determined that the 
veteran's symptoms developed as a reaction to the loss of his 
wife (his wife left him) and that he suffered from no 
disability incurred in or aggravated by military service.  
The SMRs did not contain any reference to the claimed 
assault.  The veteran did not respond to a request for 
further information pertaining to the claimed assault so that 
records could be obtained from the Lawrenceville Police 
Department.  The veteran failed to file a formal complaint 
against the police officers.  The veteran did not report the 
assault at a VA examination in 1975 at which time he said 
that he was hospitalized in a psychiatric unit during service 
due to problems related to his deteriorating marriage.  

In fact the veteran's first report of the claimed assault was 
a statement received in April 1999, more than twenty-five 
years after the claimed assault.  The April 2002 statement 
from the veteran's father indicates that the veteran arrived 
home in December 1970 and had obviously been traumatized both 
physically and psychologically by an encounter with various 
police persons in Lawrenceville, VA.  He said the veteran 
told him of the incident of his car being struck, of his 
being wrongly accused of having struck another car, and of 
the brutal treatment he received at the hands of ordinary 
police officers, their chief, and a state trooper.  He said 
he was not present for the claimed assault on the veteran, 
but he saw the after-effects and that he believed his son.  
However, the statement did not include any specific 
information regarding the veteran's physical state.  The 
veteran averred that he was struck in the face and mace was 
poured in his mouth, eyes, ears, and nose.  It is logical to 
assume that if these incidents indeed took place, the veteran 
would have suffered some physical evidence of the assault.  
The veteran's father's statement lacked detail sufficient to 
confirm the veteran's claimed assault and, thus, lacks 
probative weight.  

While the veteran is capable of providing information 
regarding his symptoms, as a layperson, he is not qualified 
to offer medical diagnosis or medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Given the lack of 
documentation during service of the veteran's claimed 
stressor; due to the length of time after service that the 
veteran filed his original claim for service connection; and 
the November 2006 VA examiner's findings that the veteran had 
persecutory/paranoid and grandiose delusions; the Board finds 
his account of a personal assault during service not 
credible.

Finally, the November 2006 VA examiner reported that the 
examination of the veteran contained numerous references to 
matters which, in the examiner's opinion, constituted 
evidence of persecutory/paranoid and grandiose delusions.  
The examiner opined that the veteran's account of the claimed 
assault was too extreme to be believable.  He said upon 
questioning regarding why the veteran did not mention the 
attack when hospitalized in service, the veteran could not 
provide a convincing reason for the omission.  The VA 
outpatient treatment reports dated in September 2005 include 
an opinion in which the examiner said that there was a strong 
indication of the mutual onset of PTSD and thought disorder 
symptoms subsequent to the assault while the veteran was in 
the Marines.  However, the examiner relied on statements by 
the veteran that have not been substantiated in the veteran's 
service records or private records dated during the veteran's 
service.  The Board recognizes that the September 2005 
opinion is not sufficient to establish credible evidence of a 
relationship of PTSD and service.

The medical evidence of record does not reflect a diagnosis 
of PTSD as required by regulation.  The evidence of record 
reveals that the veteran has received various psychiatric 
assessments over the years including adult situational 
reaction, immature personality, depression, [rule/out] 
schizophrenia, [rule out] bipolar disorder, thought disorder, 
schizotypal personality disorder, delusional disorder, and 
PTSD.  Prior to the veteran's discharge from service, after 
an adequate period of evaluation and treatment, the veteran 
was diagnosed with severe adult situational reaction which 
did not exist prior to enlistment and moderate immature 
personality which existed prior to service.  

The Medical Board determined that the veteran suffered from a 
disorder of character and behavior which existed prior to 
enlistment and rendered him unsuitable for service.  At the 
time of discharge the Medical Board determined that the 
veteran recovered from his symptoms developed as a reaction 
to the loss of his wife (his wife left him) and suffered from 
no disability incurred in or aggravated by military service.  
At the time of the February 1975 VA examination the veteran 
was diagnosed chronic anxiety neurosis with mild depressive 
features.  At the time of the August 1999 VA examination the 
veteran was diagnosed with grandiose and persecutory 
delusional disorder.  VA outpatient treatment reports 
revealed that the veteran was followed for PTSD but it was 
noted that this diagnosis was based on clinical evaluation, 
record review, and the veteran's self-reported history.  The 
records do not include a diagnosis based on a verified 
stressor.  The veteran was last examined by VA in November 
2006 at which time, after psychological testing, the veteran 
was diagnosed with mixed delusional disorder (grandiose and 
persecutory themes predominate) and moderately severe 
schizotypal personality disorder.  The examiner said the 
veteran manifested many symptoms congruent with PTSD but that 
they were not prominent or pervasive enough to warrant a 
diagnosis of PTSD.  

The Board gives greater weight to reports prepared by the VA 
examiners who reviewed the claims file with a view toward 
determining whether the veteran in fact had PTSD.  In other 
words, when specific evaluations have been conducted with a 
view toward obtaining a definite diagnosis, PTSD has not been 
found.  Other assessments of PTSD, those contained in the VA 
outpatient treatment reports, do not appear to have been 
based on an analysis of the recorded history, the diagnostic 
criteria, and the veteran's symptoms.  The most recent VA 
examiner provided a complete rationale for his diagnosis of 
mixed delusional disorder (grandiose and persecutory themes 
predominate) and moderately severe schizotypal personality 
disorder.  The examiner noted that over time the veteran has 
averred that he was viciously assaulted by multiple police 
officials.  The examiner said that examination of the veteran 
contained numerous references to matters which in the 
examiner's opinion constituted evidence of 
persecutory/paranoid and grandiose delusions.  

The November 2006 VA examiner reiterated that the veteran's 
relevant symptoms were not of sufficient severity or 
pervasiveness to warrant a diagnosis of PTSD.  He said the 
veteran's schizotypal personality disorder would not have 
been caused by an assault occurring during adulthood whether 
real, imagined, or exaggerated and the veteran's delusional 
disorder, which likely developed later in life, was also not 
likely to have been caused by assault, whether real, 
imagined, or exaggerated.  The examiner concluded by opining 
that there was no evidence of any diagnosable disorder caused 
by the assault the veteran described having sustained while 
on active duty in the Marines.  Because those who assessed 
PTSD when the veteran was seen on an outpatient basis did not 
undertake such a detailed analysis, greater weight is given 
to the reports showing that the veteran does not in fact 
experience PTSD.  Consequently, the Board finds the November 
2006 VA examiner's findings compelling and that the greater 
weight of the evidence is against the claim of service 
connection.  Absent a diagnosis of PTSD related to a verified 
stressor service connection must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  

Veterans Claims Assistance Act of 2000

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in September 2006 and notified 
him of the evidence/information required to substantiate a 
claim of service connection for PTSD due to personal assault.  
He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that the veteran 
wanted the RO to obtain on his behalf.  

The RO issued a statement of the case in November 2002.  The 
veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The veteran was 
also informed of this information in the August 2006 Board 
decision and remand and the December 2006 supplemental 
statement of the case.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, in the September 2006 letter, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issue is now 
before the Board.  Consequently, the claim of entitlement to 
service connection for PTSD need not be remanded to address a 
potential rating or effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA medical records in 
developing the veteran's claim.  The veteran was afforded VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


